Citation Nr: 0724001	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for asbestos exposure.

4.  Entitlement to service connection for radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to April 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.  

In March 2007, the veteran testified at a hearing before the 
undersigned that was held in San Antonio.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from PTSD.

2.  A low back injury is not shown to be related to the 
veteran's active duty service.

3.  The veteran is not shown to be suffering from an 
asbestos-related disability.

4.  The veteran is not shown to be suffering from a 
radiation-related disability.


CONCLUSIONS OF LAW

1.  PTSD is not due to disease or injury that was incurred in 
active duty service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  A low back injury is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Alleged asbestos exposure is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Alleged radiation exposure is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in November 2002 and April 2005 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records and post-service VA medical 
records.  The record contains a copy of a VA medical 
examination report conducted in furtherance of the veteran's 
claim of entitlement to service connection for a back injury.  
Examinations regarding the other issues on appeal need not be 
provided.  The Board's rationale for such conclusion is 
provided below.  There is no indication that further 
assistance need be carried out.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos- related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction. Furthermore, it was revealed that many of these 
shipyard workers had only recently come to medical attention 
because the latent period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

PTSD 

The record contains no diagnosis of PTSD.  The record 
reflects, however, that the veteran is receiving psychotropic 
medication for depression although a May 2004 depression 
screening revealed no depression.

In order for service connection to be granted, the record 
must reflect a currently existing disability.  38 C.F.R. 
§ 3.303; Degmetich, supra.  Because the veteran is not shown 
to be suffering from PTSD, service connection for that 
condition is denied.  Id.; 38 C.F.R. § 3.304.  The Board 
observes that the veteran believes that he is suffering from 
PTSD resulting from witnessing the deaths of other service 
members aboard the USS Forrestal.  The Board cannot credit 
the veteran's assertions in this regard because he is not 
shown to possess any relevant medical or psychological 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran is not 
competent to render diagnoses and is certainly not competent 
to offer opinions regarding the etiology of disabilities.

The Board observes that it need not make any determination 
regarding the credibility of the veteran's alleged PTSD-
inducing stressors because absent a diagnosis of PTSD, 
service connection for that condition cannot be granted.  
38 C.F.R. §§ 3.303, 3.304; Degmetich, supra

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  Because 
there is no evidence that the veteran is suffering from PTSD, 
an examination need not be provided.    

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Low back injury

The service medical records reflect that the veteran suffered 
a back injury in 1957, before service, but that he had no 
difficulty since.  The records do not reflect an actual low 
back disability on enlistment. 

In September 1958, the veteran sought treatment for a 
backache, general malaise, and dizziness.  The examiner noted 
that the veteran had gone horseback riding the day before and 
that there was an old history of a spinal injury that 
resulted in backaches.  Physical examination revealed mild 
tenderness of the low back area and suprapubic tenderness.  
The veteran's urine was clear, and treatment consisted of bed 
rest and observation.  He was discharged to duty and 
instructed to return for a urethral smear.

In November 1959, the veteran reported a "couple of slipped 
discs in the back."  The examiner noted limitation of 
flexion at L5, and light duty was ordered.

In March 1960, the veteran voiced only mild back complaints 
while being treated for an unrelated condition.

In July 1960, pursuant to complaints of a backache, lumbar 
strain was assessed.

No low back disability was noted in the March 1962 separation 
medical examination report.

In July 2005, the veteran was afforded a VA examination of 
the spine.  The associated examination report is exceedingly 
thorough, and the examiner outlined the relevant medical 
history gleaned from the service medical records and 
subsequent medical records.  Pursuant to a physical 
examination, the examiner diagnosed spondylosis at L5 without 
spondylolsthesis but with degenerative disc disease and facet 
atrophy but without lower extremity radiculopathy or spasm.  
The examiner opined that the veteran's current back condition 
was not the result of service or any in-service injury.  
Rather, the most likely etiology of the veteran's current low 
back condition included chronic overweight condition, chronic 
deconditioning, comorbidities, and post-service occupations 
and/or injuries.

The veteran testified that his low back disability was due to 
heavy lifting in service.

Initially, the Board observes that the veteran is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  Espiritu, supra.  Thus, his opinion 
regarding the etiology of his low back disability does not 
constitute competent medical evidence.  The competent 
evidence, on the other hand, reflects quite clearly that 
current low back problems are unrelated to service.  As the 
competent evidence reveals no nexus between the current 
disability and service, service connection for a low back 
injury must be denied.  38 C.F.R. § 3.303.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Asbestos exposure

The veteran contends that he was exposed to asbestos in 
service while stationed aboard the USS Forrestal.  He asserts 
that he slept on the top bunk very close to pipes containing 
asbestos.  He further alleges that he has to carry a 
handkerchief with him and states that it is due to 
asbestosis.  The veteran, however, admitted that he had never 
been tested for asbestosis or diagnosed with such and 
indicated that he believed he suffered from it because others 
who had been in the Navy had asbestosis.

As explained above, the veteran is not shown to be competent 
to render medical diagnoses upon which the Board may rely.  
Espiritu, supra.  The record is completely silent as to 
asbestosis, and, indeed, there is no active cardiopulmonary 
disease.  In the absence of any current disabilities 
emanating from alleged asbestos exposure, service connection 
for such must be denied.  38 C.F.R. § 3.303.  The Board 
herein is making no determination as to whether the veteran 
was exposed to asbestos in service but reminds the veteran 
that asbestos exposure alone would not be sufficient for a 
grant of service connection.  In order for service connection 
to be granted, a present disability must be shown.  Id.; 
Degmetich, supra.  In this case, no asbestos-related 
disability is apparent from the record.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  Because 
there is no competent evidence of an asbestos-related 
disability, a VA medical examination need not be provided.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Radiation exposure

Service records reflect no radiation exposure, and current 
medical evidence does not point to any radiation-related 
disability.  At his March 2007 hearing, the veteran testified 
that he had never been diagnosed with any disease or 
condition related to radiation or from any radiation 
residuals.  He suggested, however, that he dealt with nuclear 
weapons during service.

Because the veteran is not shown to be suffering from any 
radiation-related disability, service connection for 
radiation exposure is denied under all theories of 
entitlement.  38 C.F.R. §§ 3.303, 3.309, 3.311; Degmetich, 
supra.  The evidence does not reflect any radiation exposure, 
but, as explained above, radiation exposure in itself is not 
a disability.  The veteran cannot be compensated for exposure 
to radiation.  Rather, compensation is due for disabilities 
resulting from such exposure.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  Because 
there is no competent evidence of a radiation-related 
disability, a VA medical examination need not be provided.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.

Service connection for a back injury is denied.

Service connection for asbestos exposure is denied.

Service connection for radiation exposure is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


